Citation Nr: 1137324	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-12 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to greater than a 10 percent rating for irritable bowel syndrome prior to September 22, 2005.

2.  Entitlement to greater than a 30 percent rating for irritable bowel syndrome beginning September 22, 2005.

3.  Entitlement to a compensable rating for intermittent lumbosacral strain prior to October 2, 2009.

4.  Entitlement to greater than a 10 percent rating for intermittent lumbosacral strain beginning October 2, 2009.

5.  Entitlement to a compensable rating for right foot plantar fasciitis with calcaneal bursitis.

6.  Entitlement to a compensable rating for left foot plantar fasciitis with calcaneal bursitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to May 1998, from September 2001 to September 2002, and from January 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at an April 2008 hearing sitting at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

This matter was previously remanded to the RO through the Appeals Management Center (AMC) in July 2010.  That remand was for the purpose of obtaining additional medical evidence.  That development having been completed, the Board finds that the AMC substantially complied with the Board's directives.  To that extent, and in the absence of any allegation of noncompliance by or on behalf of the Veteran, it is concluded that substantial compliance with the Board's development request has been achieved.  See Stegall v. West, 11 Vet. Ap. 268, 270-71 (1998).
FINDINGS OF FACT

1.  Prior to September 22, 2005, the Veteran's irritable bowel syndrome was manifested by bowel function disturbance, but not by constipation or abdominal distress.

2.  Beginning September 22, 2005, the Veteran's irritable bowel syndrome is manifested by diarrhea occurring 6 times per day, constipation, abdominal pain and cramping.

3.  Prior to October 2, 2009, the Veteran's intermittent lumbosacral strain was manifested by normal range of motion of the lumbar spine, with no evidence of lumbar spasm, abnormal spinal contour, guarding, or abnormal neurologic function.

4.  Beginning October 2, 2009, the Veteran's intermittent lumbosacral strain is manifested by forward flexion of the lumbar spine to 65 degrees, total combined range of motion of the lumbar spine to 160 degrees, and no evidence of lumbar spasm, abnormal spinal contour, guarding, or abnormal neurologic function.

5.  The Veteran's right foot plantar fasciitis with calcaneal bursitis is manifested by no more than a slight muscle disability.

6.  The Veteran's right foot plantar fasciitis with calcaneal bursitis is manifested by no more than a slight muscle disability.


CONCLUSIONS OF LAW

1.  The criteria for greater than a 10 percent rating for irritable bowel syndrome prior to September 22, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2011).

2.  The criteria for greater than a 30 percent rating for irritable bowel syndrome beginning September 22, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2011).

3.  The criteria for a compensable rating for intermittent lumbosacral strain prior to October 2, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

4.  The criteria for greater than a 10 percent rating for intermittent lumbosacral strain beginning October 2, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

5.  The criteria for a compensable rating for right foot plantar fasciitis with calcaneal bursitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5399-5310 (2011).

6.  The criteria for a compensable rating for left foot plantar fasciitis with calcaneal bursitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5399-5310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A February 2004 letter satisfied the duty to notify provisions; an additional letter was sent in May 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in the May 2009 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment records and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA); therefore, the RO's failure to request and obtain any relevant SSA records was not in error.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in February 2004, September 2005, and October 2009; the Veteran has not contended that these examinations were inadequate for rating purposes.  See 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA spine examinations completed a full physical examination of the Veteran, recorded his symptoms, their frequency and severity, and conducted x-rays if ones were necessary; range of motion of the spine was tested at all spine examinations.  The VA intestines examinations documented the Veteran's symptoms, to include the specifics of his bowel habits, and conducted physical examination of the Veteran's abdomen.  The VA feet examinations included radiology testing, documented the Veteran's symptoms, conducted evaluations of the Veteran's foot function and abilities, and tested for foot disorders besides those for which service-connection is in effect.

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Irritable Bowel Syndrome

The Veteran's irritable bowel syndrome is rated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7319.  Diagnostic Code 7319 assigns a 10 percent rating for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress, and a 30 percent rating for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

The Veteran endorsed diarrhea on a September 2003 post-deployment survey.  At the February 2004 VA examination, he reported soft stools approximately 3 times per day, but no diarrhea, constipation, or other abnormalities.  A November 2004 report of medical examination showed a normal abdominal examination with a diagnosis of irritable bowel syndrome; the Veteran denied stomach trouble in his November 2004 report of medical history.  The medical evidence shows that prior to September 22, 2005, the Veteran experienced bowel function disturbance, but not constipation or abdominal distress.  To the extent that the Veteran reported having diarrhea in his post-deployment assessment, it is not clear that this diarrhea is due to his irritable bowel syndrome, especially in light of the fact that he denied having this at the February 2004 VA examination and in his November 2004 subjective report of medical history.  Moreover, the symptomatology picture shown during this stage of the appeal period does not reflect more than moderate irritable bowel syndrome.  Thus, greater than a 10 percent rating is not warranted prior to September 22, 2005.  

Beginning September 22, 2005, 30 percent rating was assigned for irritable bowel syndrome under Diagnostic Code 7319, and the evidence continues to support this rating.  At the September 2005 VA examination, the veteran reported occasional constipation and six episodes daily of diarrhea, with additional discomfort due to bloating, abdominal flatulence, and cramps in his lower abdomen.  A February 2009 private treatment record noted that diarrhea was the primary manifestation of the Veteran's irritable bowel syndrome, but with left lower quadrant pain that ultimately was determined to be diverticulitis.  At the October 2009 VA examination, the Veteran reported both constipation and diarrhea, the latter of which occurred up to six times daily.  He also had episodic abdominal pain which was cramp-like.  The 30 percent rating is the maximum rating available under Diagnostic Code 7319; a higher schedular rating cannot be awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Other potentially relevant diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the only pertinent diagnostic code under 38 C.F.R. § 4.114 is diverticulitis, as the Veteran's private treatment records and the October 2009 VA examination report both indicate that this manifested in early 2009.  But Diagnostic Code 7327, which rates diverticulitis, directs that it be rated as for irritable colon syndrome under Diagnostic Code 7319.  Thus, higher ratings are not warranted under alternate diagnostic codes.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and ratings greater than 10 percent prior to September 22, 2005, or greater than 30 percent rating beginning that date, are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbosacral Strain

The Veteran's intermittent lumbosacral strain is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2011).

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

At the February 2004 VA examination, range of motion of the lumbar spine was found to be normal, with 30 degrees of extension, 90 degrees of flexion, and 270 degrees total range of motion.  The examiner also noted the absence of ankylosis.  In a November 2006 private treatment record, physical examination was noted to be negative for spasm or spine deformity, or radicular pain.  At the September 2005 VA examination, range of motion was also normal, with 30 degrees of extension, 90 degrees of flexion, and 270 degrees total range of motion.  The examiner noted that on physical examination, there was no spasm, guarding, kyphosis, or postural abnormalities.  Accordingly, with forward flexion of the lumbar spine being greater than 60 degrees at all times, and no evidence of muscle spasm, guarding, or abnormal spinal contour, a compensable rating is not warranted under the General Rating Formula prior to October 2, 2009.

The October 2009 VA examination is the only evidence dated in the second stage of the appeal period.  At that time, forward flexion was to 65 degrees, extension was to 15 degrees, and right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation were each to 20 degrees, for a total range of motion of 160 degrees.  As the combined range of motion of the thoracolumbar spine was greater than 120 degrees, greater than a 10 percent rating is not warranted under the General Rating Formula beginning October 2, 2009.  

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  No neurologic abnormalities were noted at the February 2004 or September 2005 VA examinations, to include bladder or bowel dysfunction not attributed to the Veteran's irritable bowel syndrome.  Sensory, motor, and reflex testing on physical examination at both VA examinations was also fully normal.  Moreover, no radicular pain was noted in a November 2006 private treatment record.  Finally, at the October 2009 VA examination, the Veteran reported lumbosacral pain with distribution to the left lower extremities to the knee, but it was not associated with paresthesias, and the sensory, motor, and reflex portion of the examination was fully normal.  Thus, the Board finds that no neurologic abnormalities related to the Veteran's lumbar spine were shown during the appeal period, such that a separate rating is warranted.  

The evidence of record also does not show that the Veteran's spine disorder causes a level of functional loss greater than that already contemplated by the assigned ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).  Although there is evidence that the Veteran experiences pain during forward flexion of the lumbar spine, the extent to which the range of motion is limited is additionally limited would not merit higher ratings under the General Rating Formula.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  The October 2009 VA examiner noted that there was continued pain with repetition, but the February 2004, September 2005, and October 2009 VA examiners all indicated that there was no additional limitation of motion after repetitive motion.  Thus, while those hallmark symptoms of functional loss documented in the record are duly recognized, the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the currently assigned ratings.  Accordingly, a compensable rating prior to October 2, 2009, or greater than a 10 percent rating beginning that date, is not warranted on the basis of functional loss.

The record does not reveal that intervertebral disc syndrome has been diagnosed at any time during the appeal period.  Specifically, the September 2005 and October 2009 VA examiners specifically indicated that there was no evidence of intervertebral disc syndrome.  For this reason, consideration of the Veteran's lumbar spine disability under Diagnostic Code 5243 for intervertebral disc syndrome is not required.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased ratings are not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Plantar Fasciitis 

The Veteran's right foot and left foot plantar fasciitis with calcaneal bursitis are rated as noncompensably disabling under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5399-5310.  Unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2010).  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.73, DC 5310, for disabilities of Muscle Group X.  Muscle Group X encompasses the plantar and dorsal intrinsic muscles of the foot, their functions to include movements of the forefoot and toes and propulsion thrust in walking.  Diagnostic Code 5310 provides for noncompensable, 10, 20, and 30 percent ratings when the Group X muscle disability is slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.73, Diagnostic Code 5310.

The evidence does not support compensable ratings for plantar fasciitis with calcaneal bursitis of either foot, as no more than a slight muscle disability is shown in either foot during the appeal period.  The February 2004 VA examiner indicated that the Veteran had pain in the plantar aspect of his bilateral feet on rising in the morning, but that it improved with activity.  At the September 2005 VA examination, daily pain of the plantar surface of the feet was reported, but no abnormalities other than mild to moderate tenderness over the anteromedial aspect of each heel and toes was noted.  The October 2009 VA examiner noted tenderness in the medial aspect of the plantar fascia extending to the calcaneal area, but there was no evidence of abnormal gait, skin effects, abnormal weight bearing, vascular changes, or other foot disorders.  

Importantly, at no time did the Veteran report using a cane or other assistive device, receiving treatment other than activity modification, or that his foot disabilities interfered with his activities of daily living; while the Veteran reported using an orthotic in his shoes at the October 2009 VA examination, he continued to only require over-the-counter medications for his foot pain.  With no evidence to show more than a slight muscle disability of the feet, compensable ratings are not warranted under Diagnostic Code 5310.  

Other diagnostic codes pertaining to the foot have been considered.  See Schafrath, 1 Vet. App. at 595.  However, because there is no evidence of flatfoot, weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammer toe, malunion of the tarsal or metatarsal bones, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2011).  Similar to Diagnostic Code 5310, the evidence does not reflect a foot injury that rises to the level of moderate; as such, compensable ratings under Diagnostic Code 5284 are not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and compensable ratings for the Veteran's plantar fasciitis are not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  He has not required admission for inpatient treatment for any of the disabilities, and marked interference of employment has not been shown, as the Veteran has reported to multiple VA examiners that he missed no more than 4 days of work in the prior year due to all of his service-connected disabilities combined.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Entitlement to greater than a 10 percent rating for irritable bowel syndrome prior to September 22, 2005 is denied.

Entitlement to greater than a 30 percent rating for irritable bowel syndrome beginning September 22, 2005 is denied.

Entitlement to a compensable rating for intermittent lumbosacral strain prior to October 2, 2009 is denied.

Entitlement to a greater than a 10 percent rating for intermittent lumbosacral strain beginning October 2, 2009 is denied.

Entitlement to a compensable rating for right foot plantar fasciitis with calcaneal bursitis is denied.

Entitlement to a compensable rating for left foot plantar fasciitis with calcaneal bursitis is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


